Citation Nr: 1611522	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-23 099	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly pension on account of the need for regular aid and attendance or on account of being housebound.

2.  Entitlement to an increase in nonservice-connected death pension benefits other than with regard to a $54.00 medical expense incurred in 2007.

3.  Entitlement to service connection for the cause of the Veteran's death.  

4.  Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318.

5.  Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964.  The Veteran died in March 2007.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was since transferred to the New Orleans, Louisiana RO.

By way of history, the Appellant had initially appealed the following issues: entitlement to an increase in nonservice-connected death pension benefits based on a $54.00 medical expense incurred in 2007; entitlement to an increase in nonservice-connected death pension benefits other than with regard to a $54.00 medical expense incurred in 2007; and entitlement to service connection for the cause of the Veteran's death.  In a June 2013 Board decision, the Board dismissed the issue of entitlement to an increase in nonservice-connected death pension benefits based on a $54.00 medical expense incurred in 2007, and remanded the other issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, (1999).  The RO then issued the Appellant a statement of the case in May 2014 that encompassed the following issues:  service connection for the cause of the Veteran's death; entitlement to accrued benefits; entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318; and entitlement to an increased in death pension benefits.  The Appellant then filed a timely substantive appeal as to these issues in June 2014.  In the interim, the Appellant also perfected an appeal of the issue of her entitlement to special monthly pension on account of the need for regular aid and attendance or on account of being housebound.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant and her representative have both indicated that she wants to testify at a Travel Board hearing at the RO.  See, e.g., September 2015 VA Form 9.  Although she was apparently sent a letter in February 2016 regarding a hearing, the letter was sent to the deceased Veteran at a former address of the Appellant.  

VA's Veterans Appeals Control and Locator System (VACOLS) contains the current address of the Appellant and she has also been sent current correspondence to that address.  The Appellant should be scheduled for a Travel Board hearing and should be notified thereof at her current address.

Accordingly, the case is REMANDED for the following action:

The Appellant should be scheduled for a Travel Board hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

